--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOGO [cortxmaple.jpg]

 
CONSULTING AND INVESTOR RELATIONS AGREEMENT
 
This Consulting and Investor Relations Agreement (this “Agreement”) is
made   as   of   this   6th   Day   of   September  2013   between   CorTronix  Biomedical
Advancement Technologies, Inc. (the “Company” or “CorTronix”), a corporation
duly organized and existing under the laws of the State of Nevada, with its
principal executive
offices at 8200 NW 41st  St Suite 145B Doral, FL 33166 and Maplehurst Investment
 
Group, LLC. (the “Consultant”), a corporation duly organized and existing under
the laws of the State of Florida, with offices at 1015 Shore Lane, Miami Beach
FL 33141


WHEREAS, The Company is a public company with its common shares quoted on the
OTCQB.  CorTronix owns the proprietary technology to Corlink™ which is an
advanced telemetric system used to transmit, analyze, report and store all types
and variations of physiological studies.


WHEREAS, the Company wishes to retain the Consulting Services (as defined below)
of the Consultant on a non-exclusive basis and the Consultant agrees to provide
such services on the following terms and conditions:
 
1.         The Company hereby retains the services of the Consultant for a
period of 12 months from the date of this Agreement. Either the Client or the
Consultant may terminate this Agreement with a 10-day written notice to the
other party after the initial 30-day period from the date of this Agreement.
 
2.        In exchange for Moneys owed ($40,000) to Maplehurst by the Company the
Consultant shall forgo its cash fee in exchange for 10,000,000 Restricted Shares
of the company’s common stock Par Value $0.001. In addition, The Consultant
agrees to provide consulting and investor relations services for a 12 month
period from the date of this agreement. The parties acknowledge and agree that
the Shares shall be fully earned upon payment and that the date of acquisition
of the Shares is the effective date of this Agreement. The Consultant shall also
be reimbursed actual reasonable travel and other out of pocket expenses which
will be billed in arrears and are due payable within (15) days of the Company’s
receipt of the subject bill(s). All such expenses shall be pre-approved by the
Company.
 
3.         The  Consultant  shall  assist  the  Company  by  being  the  direct
contact source for shareholder relations.
 
4.         No provision of this Agreement shall be construed to preclude the
Consultant, or any officer, director, agent, assistant, affiliate or employee of
the Consultant from engaging in any activity whatsoever, including, without
limitation receiving compensation for managing investments, or acting as an
advisor, broker or dealer to, or participate in, any corporation, partnership,
trust or other business entity or from receiving compensation or profit
therefore. The Consultant shall have no obligation to present any business
combination to the Company and shall incur no liability for its failure to do
so.

 
1

--------------------------------------------------------------------------------

 


5.         The Consultant (including any person or entity acting for or on
behalf of the Consultant) shall not be liable for any mistakes of fact, errors
of judgment, for losses sustained by the Company or any subsidiary or for any
acts or omissions of any kind, unless caused by the gross negligence or
intentional misconduct of the Consultant or any person or entity acting for or
on behalf of the Consultant.


6.         The Company and its present and future subsidiaries, jointly and
severally, agree to indemnify and hold harmless the Consultant and its present
and future shareholders as well as its and their officers, directors,
affiliates, associates, employees, shareholders, attorneys and agents
(“Indemnified Parties” or “Indemnified Party”) against any loss, claim, damage
or liability whatsoever (including reasonable attorneys’ fees and expenses), to
which such Indemnified Party may become subject as a result of performing any
act (or omitting to perform any act) contemplated to be performed by the
Consultant pursuant to this Agreement, except for such losses, claims, damages
or liabilities arise out of or are based upon gross negligence or intentional
misconduct by the Consultant.  So long as the Company has not provided counsel
to the Indemnified Party in accordance with the terms of this Agreement, the
Company and its subsidiaries agree to reimburse the defense of any action or
investigation (including reasonable attorneys’ fees and
expenses)  subject  to  an  understanding  from  such  Indemnified  Party  to  repay  the
Company or its subsidiaries if it is ultimately determined that such Indemnified
Party is not entitled to such indemnity.  In case any action, suit or proceeding
shall be brought or threatened, in writing, against any Indemnified Party, it
shall notify the Company within twenty (20) days after the Indemnified Party
receives notice of such action, suit or such threat.  The Company shall have the
right to appoint the Company’s counsel to defend such action, suit or
proceeding, provided that such Indemnified Party consents to such representation
by such counsel, which consent shall not be unreasonably withheld.  In the event
any counsel appointed by the Company shall not be acceptable to such Indemnified
Party, then the Company shall have the right to appoint alternative counsel for
such Indemnified Party reasonably acceptable to such Indemnified Party, until
such time as acceptable counsel can be appointed.  In any event, the Company
shall, at its sole cost and expense, be entitled to appoint counsel to appear
and participate as co-counsel in the defense thereof.  The Indemnified Party, or
its co-counsel, shall promptly supply the Company’s counsel with copies of all
documents, pleadings and notices that are filed, served or submitted in any of
the aforementioned.  No Indemnified Party shall enter into any settlement
without the prior written consent of the Company, which consent shall not be
unreasonably withheld.
 
7.         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via (i) facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section or (ii) electronic mail (i.e., Email)
prior to 6:30 p.m. (New York City time) on a business day, (b) the next business
day after the date of transmission, if such notice or communication is delivered
via (i) facsimile at the facsimile number specified in this Section or (ii)
electronic mail (i.e., Email) on a day that is not a business day or later than
6:30 p.m. (New York City time) on any business day, or (c) the business day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given, if sent by any means other than facsimile or Email
transmission. The address for such notices and communications shall be as
follows:
 
2

--------------------------------------------------------------------------------

 
 

 If to the Company: CorTronix Biomedical Advancement Technologies, Inc.    
8200 NW 41st ST Suite 145B
Doral, FL 33166
Attention: Yoel Palomino
Phone: 1.786.859.3585
Email: yoelpalomino@gmail.com
         If to the Consultant: Maplehurst Investment Group, LLC    
1015 Shore Lane,
Miami Beach, FL 33141
Attention: Richard Hull
Phone: 1.917.838.3991
Facsimile: 1.615.634.9328
Email: rh@maplehurstcapital.com
 

 
8.       This Agreement shall be binding upon the Company and the Consultant and
their respective successors and assigns.  This Agreement may not be assigned by
the Consultant, without the Company’s prior written consent.
 
9.         If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable for any reason whatsoever; (i) the validity,
legality and enforceability of the remaining provisions of this Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall not in any way be affected or impaired
thereby;  and  (ii)  to  the  fullest  extent  possible,  the  provisions  of  this  Agreement
(including, without limitation, each portion of any section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested by the
provision held, invalid illegal or unenforceable.
 
10.       No  supplement, modification or  amendment of  this  Agreement shall
be binding unless executed in writing by both parties hereto. No waiver of any
other provisions hereof (whether or not similar) shall be binding unless
executed in writing by both parties hereto nor shall such waiver constitute a
continuing waiver.

 
3

--------------------------------------------------------------------------------

 
 
11.       This Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original but all of which shall
constitute one and the same Agreement.
 
12.       This Agreement shall be governed by the laws of the State of Florida,
without regard to the conflicts of laws principles thereof.  The parties agree
that, should any dispute arise in the administration of this Agreement, the
dispute shall be resolved through arbitration under the rules of the American
Arbitration Association, with its location in Miami, Florida.
 
13.       This Agreement contains the entire agreement between the parties with
respect to the Consulting Services to be provided to the Company by the
Consultant and supersedes any and all prior understandings, agreement or
correspondence between the parties.
 
IN WITNESS WHEREOF, the Company and the Consultant have caused this Agreement to
be signed by their duly authorized representatives as of the day and year first
above written.                                                             
 

 CorTronix Biomedical Advancement Technologies, Inc.    Maplehurst Investment
Group, LLC.                By:
/s/ Yoel Palomino
   By:
 /s/Richard Hull
   Name:
NameYoel Palomio
   Name:
Richard Hull
   Title:
President
   Title:
Managing Member
 

 
4

--------------------------------------------------------------------------------

 
